Citation Nr: 1206735	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-27 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability, to include degenerative joint disease with tear of posterior horn of medial meniscus.   

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability, to include degenerative joint disease.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to November 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for right and left knee disabilities. 

Although the RO reopened the claims of entitlement to service connection for right and left knee disabilities in the February 2008 rating decision, the Board is required to consider whether new and material evidence had been presented, and then if so, the merits of the claim can be considered. Irrespective of the RO's actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). The issues are as phrased on the title page of the decision.

In a September 2008 substantive appeal, via a VA Form 9, the Veteran requested a personal hearing before the Board at the RO. In a December 2010 report of contact, via a VA Form 21-0820, the Veteran withdrew his Board hearing request. The Board finds there is no hearing request pending at this time. 38 C.F.R. § 20.704(e) (2011).    


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. In a May 2005 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a bilateral knee disability.

3. The evidence received since the May 2005 rating decision does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for right and left knee disabilities.


CONCLUSIONS OF LAW

1. The May 2005 rating decision that determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a bilateral knee disability is final. 38 U.S.C.A. § 7105 (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2. New and material evidence has not been submitted since the May 2005 rating decision and the claims of entitlement to service connection for right and left knee disabilities are not reopened. 38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an October 2007 letter. In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

VCAA notice must also include the basis for the denial in the prior decision and VA must respond with a notice letter that describes what evidence would be necessary to substantiate the element(s) required to establish service connection that was found insufficient in the previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006). The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied. See Evans v. Brown, 9 Vet. App. 273, 282 (1996) (holding evidence is material if it is relevant to and probative of an issue that was a specified basis for the last final disallowance). In the October 2007 letter, the Veteran was apprised of the basis for the denials in the prior decision and the information necessary to reopen the claims on appeal, to include evidence showing that a bilateral knee disorder existed from military service to the present time.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, the October 2007 letter also included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the claims on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records from January 2001 to January 2005, August 2006 private magnetic resonance imaging (MRI) record, and VA examination reports dated February 1986, December 2007, and June 2008.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal. The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

The Veteran seeks to reopen his service connection claims for right and left knee disabilities. In the May 2005 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claims on appeal as there was no evidence to show service incurrence. This decision was not appealed and thus subsequently became final. 38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim. If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record. 38 U.S.C.A. §§ 5108, 7105 (West Supp. 2010); Evans, 9 Vet. App. at 273; Manio v. Derwinski, 1 Vet. App. 140 (1991). New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2011).

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the Veteran's claim on any basis. Evans, 9 Vet. App. at 273. This evidence is presumed credible for the purposes of reopening the Veteran's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011). Such evidence received prior to the expiration of the appeal period or prior to the appellate decision, if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2011). If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as opposed to adjudicating the matter as a claim to reopen on the basis of new and material evidence. 38 C.F.R. § 3.156(c) (2011).

The evidence of record at the time of the May 2005 rating decision, pertaining to the claims on appeal, included the Veteran's service treatment records, February 1986 VA examination report, and VA outpatient treatment records from January 2001 to January 2005 which showed the Veteran's first assessment of degenerative joint disease (DJD) of both knees in March 2001.  

The evidence of record associated with the claims file since the May 2005 rating decision, pertaining to the claims on appeal, includes a duplicate copy of the July 1985 service treatment record, an August 2006 private MRI record, a December 2007 VA general medical examination report pursuant to a claim for entitlement to a total disability rating based on individual unemployability (TDIU), and a June 2008 VA joints examination report.

At the outset, the Board acknowledges that the July 1985 service treatment record is an official service department record relevant to the claims on appeal, but it is a duplicate copy and was previously associated with the claims file at the time when VA first decided the claims. As a result, the Board will not reconsider the claims and will adjudicate the issues as claims to reopen on the basis of new and material evidence, as discussed below. See 38 C.F.R. § 3.156(c) (2011).

The remaining evidence associated with the claims file since the May 2005 rating decision was not previously associated with the claims file and is considered new.  That evidence, however, is not material because it does not relate to an unestablished fact necessary to substantiate the claims on appeal. In August 2006, the Veteran underwent a private MRI of both knees. With regard to the right knee, the physician noted a horizontal tear of the posterior horn of the medial meniscus with extension into the interior surface and anterior superior patellar enthesophyte. Imaging of the left knee revealed, in pertinent part, mild osteoarthritic change. There were also findings of degenerative signal intensity within both menisci. The Veteran also underwent a December 2007 VA general medical examination pursuant to a claim for entitlement to TDIU. The examiner noted, in pertinent part, that the Veteran's range of motion for both knees were normal and asymptomatic and there were no findings of tenderness, swelling, or deformities. The examiner diagnosed the Veteran with right and left knee disabilities, without any further specification. The Board finds these records are redundant of the evidence already of record which show the Veteran's has a current bilateral knee disability, thus cannot be used to reopen the claims on appeal. See 38 C.F.R. § 3.156(a) (2011).

Furthermore, the Veteran underwent a June 2008 VA joints examination and the examiner specified the Veteran's diagnoses as early DJD of the left knee and DJD of the right knee with tear of posterior horn of medial meniscus. After a noted review of the claims file, the examiner opined that the "Veteran's bilateral knee [disorder] is degenerative in nature complicated on the right knee with tear as above mentioned. The left knee mild DJD is almost expected at this age. Should Veteran ha[ve] had DJD in service (negative x-rays) eventual progression to meniscus problems might have come. Should Veteran ha[ve] had similar tear of the right knee he would have been symptomatic since 1972 and would not have been able to continue military duties. In service the incidents were self limited not persistent and no knee complaints at time of military discharge exam[ination]. Veteran's present bilateral knee [disorder] not related to knee complaints in service." The Board finds this negative opinion is adverse to the Veteran's claims on appeal and such adverse evidence cannot be used as the basis for reopening. See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992) (holding that evidence which is unfavorable to a claimant's case may not 'trigger a reopening' of the claim). 

Given the foregoing, the Board finds that the newly associated evidence does not relate to an unestablished fact necessary to substantiate the claims on appeal, thus is not new and material, and the Veteran's claims on appeal are not reopened. 38 C.F.R. § 3.156(a) (2011).

	(CONTINUED ON NEXT PAGE)





ORDER

As new and material evidence has not been submitted, the claim of entitlement to service connection for a right knee disability, to include DJD with tear of posterior horn of medial meniscus, is not reopened; the appeal is denied.

As new and material evidence has not been submitted, the claim of entitlement to service connection for a left knee disability, to include DJD, is not reopened; the appeal is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


